DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of a camera integrated with the ball machine (as well as a second standalone camera)”.  The examiner can not ascertain the difference between a camera which is integrated with the ball machine and a standalone camera.  The disclosure does not define the integration as being built into the ball machine, separate but attached to the ball machine etc… if the integration is accomplished through being attached to the ball machine then there is uncertainty as to what makes a camera standalone as a camera not built into the ball machine but attached to the ball machine can also be considered standalone.  The claims are examined as best understood by the examiner.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coyle (US 9,233,294 B1).

	Regarding claim 1, Coyle teaches the ball machine (See Abstract and 8:22+) with at least one camera integrated with the ball machine wherein the at least one camera can include multiples thereof, a microphone, a radar system (see 8:22+) as well as an integrated computer and a web portal which can be considered a computer network connected through servers (See 17:19+).  The camera(s) as described are taught to be at least one in plurality wherein having a camera integrated and standalone is not seen to provide patentable differentiation over the cited prior art of record.  The cameras as taught and suggested by the Coyle reference can be integrated into the pitching machine, separate components attached to the pitching machine or cameras placed in the area of the pitching machine and not actually integrated or attached to the pitching 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711